On argument, order denying appellant’s application for an enlargement of time within which to make her election relating to dower and to make her election to take her share of decedent’s estate as in intestacy reversed on the law and the facts, without costs, application granted, and time to make an election enlarged until ten days after the determination of the appeal from the decree of the Surrogate’s Court of Westchester county, entered December 10, 1938, construing the will of decedent and adjudicating appellant’s rights thereunder, on condition that said appeal be perfected and brought on for argument at the February, 1939, term. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.